NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 09a0448n.06

                                           No. 08-4034

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT
                                                                                       FILED
JIBRILA DIALLO,                                )                                   Jul 01, 2009
                                               )                             LEONARD GREEN, Clerk
       Petitioner,                             )
                                               )
v.                                             )        PETITION FOR REVIEW OF ORDER OF
                                               )        BOARD OF IMMIGRATION APPEALS
ERIC H. HOLDER, JR.,                           )
Attorney General of the United States,         )
                                               )
       Respondent.                             )


       BEFORE:         KEITH, CLAY, and GIBBONS, Circuit Judges.

       KEITH, Circuit Judge. Petitioner Jibrila Diallo (“Diallo”) seeks this Court’s review of an

order from the Board of Immigration Appeals (“BIA”), denying his application for asylum,

withholding of removal and protection under the Convention Against Torture (“CAT”).

Additionally, he raises a due process claim, alleging the Immigration Judge (“IJ”) and the BIA failed

to establish clear administrative findings, prejudged his case, and denied him the opportunity to

respond to the finding that he failed to satisfy his burden of proof by failing to submit sufficient

corroborating evidence. Because we find Diallo’s due process claim to be meritless, and because

substantial evidence supports the BIA’s decision, we DENY the petition for review and AFFIRM

the BIA’s decision.

                                                   I.

                                     A. Procedural History
Case No. 08-4034
Diallo v. Holder

       Diallo is a native and citizen of Sierra Leone. He was admitted with a false passport to the

United States at New York, New York, on October 20, 2002. He later applied for asylum with the

Immigration and Naturalization Service (“INS”), now referred to as the Department of Homeland

Security (“DHS”). The INS denied Diallo’s application for asylum and he was served with a Notice

to Appear on March 22, 2004. During removal proceedings on April 12, 2005 in Cleveland, Ohio,

Diallo conceded removability.       He also sought a hearing date on his requests for asylum,

withholding of removal and protection under the CAT.

       Diallo’s merits hearing was held on October 16, 2006 in Cleveland, Ohio. He was the only

testifying witness, and spoke before the IJ with the help of a Fulani interpreter. He also submitted

a list of exhibits, including a State Department Report.

       An oral decision was rendered the day of the hearing. The IJ found Diallo to be a credible

witness but determined that he failed to present sufficient objective evidence showing a “realistic

likelihood of persecution,” and, therefore, failed to establish a well-founded fear of persecution. The

IJ also denied Diallo’s request for withholding of removal and relief under the CAT, and ordered

Diallo removed to Sierra Leone. Diallo appealed the IJ’s decision, and the BIA dismissed his appeal

in an order and opinion dated July 23, 2008.

       The instant petition for review timely followed on August 21, 2008.

                                      B. Factual Background

                                     I. Petitioner’s Testimony

       Before the IJ, Diallo testified that he was born on February 2, 1957 in Sierra Leone. He is

married with four children. While Diallo was in Sierra Leone, he worked as a diamond dealer, and


                                               Page 2
Case No. 08-4034
Diallo v. Holder

was considered well-off compared to others in his village. The people in his village knew that he

bought and sold diamonds.

        On April 15, 1999, while walking on the street, Diallo was attacked by rebels who arrested

him, along with about 30 other people. The rebels told Diallo that he was being arrested for his

money, and stole the $7,000 in U.S. currency that he was carrying at the time for his business.

Because the rebels wanted more money, they took those they arrested to their camp in a nearby

forest. Diallo was held there for 15 days. He testified that at this camp, he “was tortured,” his hands

were tied, and he was beaten because he, along with the other captives, were businessmen and the

rebels said they “got the whole money.” As a result of the beating, Diallo testified that his eye is

“still red.” Diallo eventually escaped when the rebel camp was attacked by the government military.

        Diallo returned to his village and his home. At this point, people in the village who worked

for the chief went to the police to say that Diallo, along with the other captives, were “with the rebel

[sic] so we are rebels.” Afterwards, Diallo was taken in for interrogation on three separate

occasions. Before each meeting, the police would come by Diallo’s home to get him, and he would

endure three to four hours of questioning. The police repeatedly asked Diallo if he was one of the

rebels, or if he was feeding them or helping them. Diallo testified that the interrogators threatened

to jail him or kill him if he did not tell the truth. Diallo also stated that he lost his home around this

time, when the government found out that he had not finished his loan payments.

        A friend of Diallo’s, who had seen Diallo taken in several times for interrogation, told him

that “this is not going to end up good.” About 10 or 15 days later, Diallo left Sierra Leone, without

his family, to stay with a business associate in Guinea. Diallo’s wife and children later joined him


                                                 Page 3
Case No. 08-4034
Diallo v. Holder

at this man’s house. They stayed in Guinea from 1999 to 2002. In the middle of 2002, after

elections were held in Guinea, Diallo’s business associate decided to return to Senegal. At this time,

Diallo tried to return to Sierra Leone but was told at the border by some people who knew him that

he would be killed if he returned. These same people told Diallo that other people in the same

situation as Diallo had returned to Sierra Leone, were considered by the government to be “part of

those liberals,” and were killed. Diallo subsequently returned to his business associate’s home in

Guinea, where his business associate offered to finance his trip to Europe or elsewhere. Diallo

found a smuggler to help him gain entry into the United States, while his wife and children went to

stay with a relative in Senegal.

       Diallo testified that if he is forced to return to Sierra Leone today, he believes he will be

killed. He also testified that he has friends who write him letters informing him that if he returns

to Sierra Leone, he may be killed. On cross-examination, Diallo conceded that he never belonged

to any political organizations in Sierra Leone and that, at his age, he cannot join the military.

                                       ii. The IJ’s Decision

       The IJ determined that Diallo’s testimony was credible but that he failed to meet his burden

of proving a well-founded fear of persecution or the higher burden for withholding of removal,

because “the record does not contain any objective evidence which is significantly probative of a

realistic likelihood of persecution.” The IJ further held that while Diallo was taken by rebel forces,

they did so to rob him, not “because of any imputed political opinion.” Therefore, Diallo’s

treatment by the rebels did not constitute persecution, since the robbery and apprehension were not

“for any reasons enumerated in the [Immigration and Nationality] Act.”


                                               Page 4
Case No. 08-4034
Diallo v. Holder

       As for Diallo’s contention that he suffered past persecution because the government imputed

a political opinion to him, the IJ noted that Diallo was interrogated on three occasions but failed to

demonstrate that he suffered harm as a result of these interrogations. The IJ, therefore, found that

Diallo had not established past persecution. Additionally, the IJ cited the Country Reports on

Human Rights Practices - 2005 (the “2005 Country Report”), released by the Bureau of Democracy,

Human Rights, and Labor on March 8, 2006, which “indicate that Sierra Leone is now a

constitutional republic and that the devastating 11 year conflict officially ended.” The IJ further

noted that there is now a civilian government in Sierra Leone. The IJ denied Diallo’s claim for

protection under the CAT, and ordered him removed to Sierra Leone.

                                      iii. The BIA’s Decision

       The BIA upheld the IJ’s factual findings, and found that: (1) even if Diallo suffered past

persecution, he has not shown it was on account of any protected ground, (a) as the rebels kidnaped

him to obtain money and (b) because Diallo did not show that his treatment by the government

amounted to persecution; further (2) the background evidence demonstrates that conditions have

changed in Sierra Leone. The BIA noted the absence of any indication “in the Country Reports that

former rebels or those thought to have had ties to the rebels are in danger.” The BIA also denied

Diallo’s claims for withholding of removal and protection under the CAT.

                                                 II.

       Where, as here, the BIA adopts the IJ’s decision with additional commentary, we review the

IJ’s decision, as supplemented by the BIA, as the final administrative order. Ceraj v. Mukasey, 511
F.3d 583, 588 (6th Cir. 2007). Our Court reviews the BIA’s legal determinations de novo and its


                                               Page 5
Case No. 08-4034
Diallo v. Holder

factual findings under the deferential substantial evidence standard. Tapucu v. Gonzales, 399 F.3d
736, 738 (6th Cir. 2005); Hassan v. Gonzales, 403 F.3d 429, 434 (6th Cir. 2003). We must uphold

the BIA’s determination as to whether Diallo sustained his burden of proof regarding eligibility for

asylum and withholding of removal “if ‘supported by reasonable, substantial, and probative evidence

on the record considered as a whole.’” Duhani v. Gonzales, 214 F. App’x 541, 545 (6th Cir. 2007)

(citations omitted)). Under this standard, “administrative findings of fact are conclusive unless any

reasonable adjudicator would be compelled to conclude to the contrary.” 8 U.S.C. § 1252(b)(4)(B);

see Hassan, 403 F.3d at 434. A reviewing court should not reverse the BIA’s factual findings

“simply because it is convinced that it would have decided the case differently.” Sylla v. INS, 388
F.3d 924, 925 (6th Cir. 2004) (citations and internal quotation marks omitted).

                                                 A.

       Before we reach the merits of Diallo’s asylum claim, we must address his claim that he was

denied due process of law in his hearings before the IJ and the BIA. A petitioner is deprived of due

process: (1) when there was a defect in the removal proceedings; and (2) the alien was prejudiced

because of it. Ndrecaj v. Mukasey, 522 F.3d 667, 673 (6th Cir. 2008) (citing Vasha v. Gonzales, 410
F.3d 863, 872-73 (6th Cir. 2005)). In this case, Diallo asserts that he was deprived of due process

of law by the BIA and the IJ whom he alleges: (1) issued decisions that lacked clear administrative

findings; (2) demonstrated prejudgment of his case; and (3) denied him the opportunity to respond

to the agency’s finding that he failed to sustain his burden of proof. The Government asserts that

Diallo is statutorily barred from bringing these issues on appeal because they are being raised for

the first time. The Government’s argument is belied by the record. In Diallo’s brief to the BIA, he


                                              Page 6
Case No. 08-4034
Diallo v. Holder

argued that the IJ failed to allow him an opportunity to provide additional evidence or witnesses,

issued a confusing decision, and omitted undisputed and material facts. There is no evidence in the

record, however, that Diallo expressly raised his contention that the IJ prejudged his case.

Therefore, we decline to review this claim on appeal. See Liti v. Gonzales, 411 F.3d 631, 641 (6th

Cir. 2005); see also Volaj v. Gonzales, 158 F. App’x 683, 688-89 (6th Cir. 2005). Diallo’s other

claims against the BIA have been exhausted, since a motion for reconsideration of the BIA’s

decision is not required to exhaust administrative remedies. Perkovic v. INS, 33 F.3d 615, 619 (6th

Cir. 1994).

                                I. Clear Administrative Findings

       Diallo first asserts that the agency’s “poorly reasoned decisions which lacked clear

administrative findings” deprived him of a fair hearing and procedural due process under the Fifth

Amendment. Diallo relies on Gjyzi v. Ashcroft, 386 F.3d 710 (6th Cir. 2004), to assert that the lack

of clear administrative findings in the agency’s decision violates his due process rights. In Gjyzi,

our Court vacated the agency’s order and remanded for further explanation, because the BIA

reversed the IJ’s adverse credibility determination but affirmed the IJ’s ultimate conclusion, without

any additional explanation. Id. at 713. Here, Diallo asserts that many of the BIA’s and the IJ’s

findings “lacked a rational explanation,” were confusing and hindered meaningful appellate review,

citing, as an example, the IJ’s failure to use subheadings. Gjyzi, however, does not mandate this

type of compliance with rigid structural formats. Gjyzi, 386 F.3d at 716. Diallo takes further issue

with the IJ’s finding that he did not suffer past persecution by the government as a result of the

interrogations, despite Diallo’s credible testimony that he was forced to leave his village due to a


                                               Page 7
Case No. 08-4034
Diallo v. Holder

friend’s warning that his life was in danger, and his own fear that he would disappear. This

argument goes to the IJ’s interpretation of the facts, and application of the law to the facts, not to

any failure on the IJ’s part to provide a clear explanation of its factual findings.

       Diallo finds further fault with what he considers the IJ’s failure to specifically state: (1) that

the required nexus between the rebels’ robbery of Diallo and one of the statutory grounds for asylum

was missing; and (2) that there had been a favorable “change of country conditions.” The record,

however, demonstrates that the IJ clearly addressed both issues. The IJ’s factual findings are not

rendered unclear merely because they are not specified in the terms Diallo wanted.

       Additionally, Diallo contends that the BIA distorted the facts in its opinion by: (1)

describing Diallo as a diamond trafficker; (2) failing to mention that Diallo had suffered a permanent

eye injury as a result of his detention at the rebel camp; (3) failing to mention that Diallo had fled

rather than merely left Sierra Leone; and (4) omitting from the facts that Diallo had been warned not

to return to Sierra Leone by diamond dealer associates of Diallo, rather than just “friends” as noted

by the BIA. Even assuming arguendo that Diallo is correct, he nevertheless has failed to allege how

any such factual distortion prejudiced the outcome of the administrative proceedings, particularly

since he concedes that many of the facts allegedly distorted or omitted by the BIA had been noted

by the IJ, whose decision the BIA ultimately affirmed. Diallo also contends that many of the BIA’s

findings were “summary in nature and lacked factual support.” The BIA’s summary affirmance of

an IJ’s decision alone does not violate a petitioner’s due process rights. Gjyzi, 386 F.3d at 716.

       Next, Diallo alleges that the BIA’s decision was confusing for: (1) finding that even if

Diallo had suffered past persecution, it was not on account of a protected ground, and failing to


                                                Page 8
Case No. 08-4034
Diallo v. Holder

specify whether it was referring to persecution by the rebels or the government; (2) finding that

Diallo did not show his treatment by the government amounted to persecution, and failing to specify

whether the omission related to the level of harm or the required nexus to a protected class; and (3)

failing to specify whether the background evidence demonstrates favorable or unfavorable changed

conditions in Sierra Leona, and whether said change related to Diallo’s persecution. Diallo is

manufacturing ambiguity where none exists. The record demonstrates that the IJ and the BIA

clearly laid out their findings and supporting rationale. The BIA noted that Diallo had not shown

persecution by the Government. Therefore, the only treatment that may have risen to the level of

persecution was his kidnaping and beating by the rebels, which was done for economic reasons and

not on account of any protected ground. Concerning the second alleged error, it is apparent from

the IJ’s decision and the BIA’s additional comments that the agency found the government

interrogation of Diallo did not rise to a level of harm that would constitute persecution. And, finally,

it is clear from the BIA’s opinion that the change in Sierra Leone was favorable, as the BIA noted

“there was no indication in the Country Reports that former rebels or those thought to have had ties

to the rebels are in danger,” which pertains to Diallo’s claim that he feared persecution by the

Government because of an imputed political opinion. Thus, Diallo’s contention that he was denied

due process by the agency’s confusing factual findings is meritless.

                                            ii. Prejudice

        Diallo additionally contends that the BIA prejudged his case by relying on personal belief

and slanting the facts. Specifically, Diallo argues that the way in which the BIA recited the IJ’s

factual facts was slanted negatively against him, demonstrating the BIA’s prejudice. Diallo cites


                                                Page 9
Case No. 08-4034
Diallo v. Holder

the BIA’s description of him as a “trafficker” rather than a “diamond dealer,” notes that the BIA said

he “left” rather than “fled” Sierra Leone, and states that he had been “warned by friends not to return

to Sierra Leone” but “failed to add that such warning was made based upon the demise of other

returning diamond dealers.” Taking as true Diallo’s contention that the BIA slanted the IJ’s factual

findings, Diallo, nonetheless, has failed to demonstrate how the proceedings would have turned out

differently but for this alleged error. The BIA’s decision to deny Diallo asylum rested in large part

on (1) his failure to demonstrate past persecution, which is not shown by the pleading of speculative

threats, as was done here, and (2) a favorable change in country conditions that is not implicated by

the language with which he takes issue. Therefore, Diallo has failed to demonstrate a due process

violation resulting from the BIA’s alleged prejudice.

                                   iii. Corroborating Evidence

       Diallo next contends that he suffered a due process violation when the IJ denied his asylum

claim based on his failure to provide “objective evidence” of a well-founded fear of persecution, and

allegedly deprived him of an opportunity to demonstrate that he could provide such “objective

evidence.” Where it is reasonable to expect corroborating evidence, and an applicant has failed to

present such evidence, her claim may be denied for failure to meet her burden of proof. See Dorosh

v. Ashcroft, 398 F.3d 379, 382 (6th Cir. 2004); see also Vasha, 410 F.3d at 871 n. 3. Diallo was

obligated to present objective evidence demonstrating that those perceived by the government to be

rebel supporters were being persecuted, or explain why he could not provide this information. See

Dorosh, 398 F.3d at 383-84. It was not the IJ’s burden to request this information. Moreover, if

additional material facts or objective evidence was found after the IJ’s decision was rendered that


                                               Page 10
Case No. 08-4034
Diallo v. Holder

would have supported Diallo’s asylum claim, then Diallo could have filed a motion to reopen or

remand. 8 C.F.R. §§ 1003.1(d)(3)(iv), 1003.2(c)(1). Diallo was not deprived of due process when

the IJ did not provide a further opportunity to submit additional objective evidence.

       Diallo also contends that the IJ and the BIA made no reference to the materials he submitted,

showing that he had been informed in 2002 it would be dangerous for him in Sierra Leone because

other businessmen returning under similar circumstances had been killed by the Government. This

evidence, however, does not address the changed country conditions in Sierra Leone, including the

absence of evidence in the 2005 Country Report of government persecution of rebel supporters. We

can overturn the agency’s factual findings only upon evidence that compels us to do so. No such

evidence has been presented here.

                                                 III.

       Turning to the merits of Diallo’s asylum claim, to establish eligibility for asylum he must

demonstrate that he qualifies as a refugee. 8 C.F.R. § 1208.13(b); 8 U.S.C. § 1101(a)(42)(A). A

“refugee” is defined as one who is unable or unwilling to return to his or her country of nationality,

and is unable or unwilling to avail himself or herself of the protection of that country, because of

past persecution or a well-founded fear of future persecution on account of race, religion,

nationality, membership in a particular social group, or political opinion. 8 C.F.R. § 1208.13(b);

8 U.S.C. § 1101(a)(42)(A). Once an alien demonstrates that he or she is a refugee, the Attorney




                                              Page 11
Case No. 08-4034
Diallo v. Holder

General has the discretion to decide whether to grant the applicant asylum.              8 U.S.C. §

1158(b)(1)(A).1

                                       A. Past Persecution

       To demonstrate persecution “the conduct on which the application for asylum is based must

go beyond what might reasonably be characterized as mere harassment . . . .” Gilaj v. Gonzales, 408
F.3d 275, 285 (6th Cir. 2005)). “‘Persecution’ within the meaning of 8 U.S.C. § 1101(a)(42)(A)

requires more than a few isolated incidents of verbal harassment or intimidation, unaccompanied

by any physical punishment, infliction of harm, or significant deprivation of liberty.” Mikhailevitch

v. INS, 146 F.3d 384, 390 (6th Cir. 1998); see also Ndrecaj, 522 F.3d at 674. Our Court, citing a

Ninth Circuit case, has held that “[p]ersecution is an extreme concept that does not include every

sort of treatment our society regards as offensive.’” Ali v. Ashcroft, 366 F.3d 407, 410 (6th Cir.

2004) (citing Ghaly v. INS, 58 F.3d 1425, 1431 (9th Cir. 1995)). In assessing whether an alien has

suffered persecution:

       the critical factor is the overall context in which the harmful conduct occurred. It is
       not sufficient that the applicant has been subjected to indiscriminate abuse, such as
       physical force or violence employed against a crowd of demonstrators, or has been
       the victim of a random crime. Instead, the applicant must establish that he or she was
       specifically targeted by the government for abuse based on one of the statutorily
       protected grounds.

Gilaj, 408 F.3d at 285.



       1
         On appeal, while Diallo includes within his description of past persecution his treatment by
the rebels, his claim for asylum is based upon his contention that he suffered past persecution and
fears future persecution from the Government. We, therefore, will not address his treatment by the
rebels. Additionally, Diallo failed to raise his claim for withholding of removal on appeal, thus, we
will not review said claim here.

                                              Page 12
Case No. 08-4034
Diallo v. Holder

          Diallo contends that he suffered past persecution on account of an imputed political opinion

by the Government that he is a rebel supporter. It is unclear “whether imputed political opinions

may form the basis of an asylum claim.” See Pascual v. Mukasey, 514 F.3d 483, 486 (6th Cir.

2007). Because Diallo has failed to establish persecution on account of an opinion, imputed or

otherwise, we need not resolve this ambiguity here. See id. at 487.

          The IJ found Diallo credible, therefore, we must accept his factual allegations as true. Gilaj,
408 F.3d at 285-86. After escaping from the rebel camp, Diallo was suspected of either being a

rebel or a rebel supporter. As a result, he endured three interrogations by the Government, lasting

three to four hours in duration each, and was threatened with arrest or death if he did not tell the

truth. Around this time, Diallo’s home was confiscated by the Government, however, Diallo admits

it was due to his failure to make his loan payments. After one of Diallo’s friends warned him that

his “situation” was not going to end well, he fled to Sierra Leone for Guinea. Additionally, when

Diallo attempted to return to Sierra Leone after three years away, he was told that he would be killed

because those who had been considered rebels, and had fled and returned to Sierra Leone, had been

killed.

          At most, these facts show that Diallo was threatened by the Government. As detailed above,

mere threats alone, without more, are insufficient to establish persecution. Moreover, we have held

before that physical assault, without the need for medical attention, along with a four-day detention,

and interrogations, does not rise to the level of persecution under the Immigration and Nationality

Act. Mburu v. Gonzales, 214 F. App’x 505, 508 (6th Cir. 2007). Diallo’s sufferance, therefore, of

threats during a series of interrogations cannot possibly establish persecution. Diallo has failed to


                                                 Page 13
Case No. 08-4034
Diallo v. Holder

demonstrate any other evidence in the record, which would compel a conclusion contrary to the

agency’s finding that he has not suffered past persecution.

                          B. Well-Founded Fear of Future Persecution

       In order to demonstrate eligibility for asylum on the basis of a well-founded fear of future

persecution under 8 C.F.R. § 208.13(b)(2), an applicant must establish that:

       (1) he or she has a fear of persecution in his or her country on account of race,
       religion, nationality, membership in a particular social group, or political opinion;
       (2) there is a reasonable possibility of suffering such persecution if he or she were
       to return to that country; and (3) he or she is unable or unwilling to return to that
       country because of such fear.

Mikhailevitch, 146 F.3d at 389. “An applicant’s fear of persecution must be both subjectively

genuine and objectively reasonable.” Id. Further, an applicant does not have to demonstrate a

reasonable possibility he would be singled out individually for persecution, if he can show a “pattern

or practice” of persecution in his country among those similarly situated to him on the basis of a

protected    ground,     and    his   inclusion     in   or   identification     with    this   group.

8 C.F.R. § 1208.13(b)(2)(iii)(A-B). Finally, because Diallo has failed to demonstrate past

persecution, he is not entitled to the presumption of a well-founded fear of future persecution. Gilaj,
408 F.3d at 285.

       In this case, the BIA found that “conditions have changed in Sierra Leone . . . [and] . . . there

is no indication in the Country Reports that former rebels or those thought to have had ties to the

rebels are in danger.” Diallo contends that the BIA and IJ erred in finding that country conditions

in Sierra Leone have improved, and that, in fact, conditions have “remained dangerous to him

because of the ongoing corruption of the Government’s security forces which routinely engaged in


                                               Page 14
Case No. 08-4034
Diallo v. Holder

arbitrary arrest, detention and abuse of detained civilians.” A review of the record, in particular the

2005 Country Report, demonstrates an absence of any reports of politically motivated killings by

the government or its agents, any reports of politically motivated disappearances, or any political

prisoners. Additionally, the 2005 Country Report indicates that the civil war ended in Sierra Leone

in 2002, national elections were held the same year, and local elections were held in 2004. United

Nations peacekeepers were withdrawn in 2004. There is no objective evidence in the record

demonstrating a pattern or practice of persecution among those similarly situated to Diallo, nor is

there evidence that Diallo would be specifically targeted for persecution upon returning to Sierra

Leone. Thus, there is substantial evidence to support the BIA’s conclusion that Diallo has failed to

establish a well-founded fear of future persecution.

                                                  IV.

        Lastly, Diallo has failed to demonstrate that he is entitled to the protections granted under

the CAT. To qualify for relief under the CAT, the applicant bears the burden of proof in

establishing that it is more likely than not that he or she would be tortured if returned to the proposed

country of removal. 8 C.F.R. § 1208.16(c)(2). Torture is defined as:

        as any act by which severe pain or suffering, whether physical or mental, is
        intentionally inflicted on a person for such purposes as obtaining from him or her or
        a third person information or a confession, punishing him or her for an act he or she
        or a third person has committed or is suspected of having committed, or intimidating
        or coercing him or her or a third person, or for any reason based on discrimination
        of any kind, when such pain or suffering is inflicted by or at the instigation of or with
        the consent or acquiescence of a public official or other person acting in an official
        capacity.

8 C.F.R. §1208.18(a)(1); Berri v. Gonzales, 468 F.3d 390, 398 (6th Cir. 2006). Here, Diallo has

submitted the same evidence in support of his CAT claim, as he has to prove eligibility for asylum.

                                                Page 15
Case No. 08-4034
Diallo v. Holder

Because he has failed to demonstrate that he is eligible for asylum, he necessarily has failed to

demonstrate that he is entitled to the protections afforded under the CAT. Ndrecaj, 522 F.3d at 677;

see also Rodriguez v. Gonzales, 441 F.3d 593, 596 (8th Cir. 2006) (noting that “[i]f a petitioner fails

to establish eligibility for asylum, it is likely that he will not succeed under CAT . . . . A separate

analysis under CAT is only required when the petitioner has presented evidence that he is likely to

be tortured for reasons unrelated to his asylum claim”).2

                                                  V.

       Accordingly, for the reasons stated above, we AFFIRM the BIA’s dismissal of Diallo’s

appeal, and DENY his petition for review.




       2
         Diallo asserts that the 2006 and 2007 Country Reports, in addition to the 2005 Country
Report and Diallo’s “credible testimony,” demonstrate he will potentially suffer torture. We must
limit our review to the “administrative record on which the order of removal is based.” 8 U.S.C. §
1252(b)(4)(A). Diallo asserts that the 2006 and 2007 Country Reports were available to the BIA
at the time it decided his case. If further fact-finding was necessary after the merits hearing, it was
incumbent upon Diallo to file a motion to reopen or remand with the BIA while the appeal was
pending. 8 C.F.R. §§ 1003.1(d)(3)(iv), 1003.2(c)(1).

                                               Page 16